           Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 1 of 10 Page ID #:1
                                                                                                                                  L~ f~

   Pro Se 2(Rev. 12/16)Complaint a~ Request for Injunction
                                                                                                      _                      ~ ~ U~"
                                                                                                              -    ~    s             ~~~


                                         UNITED STATES DISTRICT COU I'                                                      1 1
                                                                        for the                                              A
                                                                                                                  ~          ~'           •
                                                             Central District of     California

                                                                    Eastern Division                                        ~1

                                                                              C~~V~Z~.-0~ 2Q~                                   SQ~
            Hashim AI'Balad Muhammad
                                                                          ~
                                                                          ~
                                                                                  Case No.
                                                                                             (
                                                                                                                            ~~~
                                                                                              to befilled in by the Clerk's Office)


                              Plaint~(s)
  (Write thefull name ofeach plainti~'who isfiling this complaint.
  Ijthe names ofall the plaintiffs cannotfu in the space above,
  please write "see adached"in the space and attach an additions!
  page with thefull list ofnames.)                                       )
                                  -V-
City of Moreno Valley Code Enforcement, doe's 1-20                        ~
City of Moreno Valley, doe's 1-20                                         ~
City of Moreno Valley Citation Processing Center.                         ~
doe's 1-20                                                                ~
                              Dejendant(s)                                ~
  (Write thefull name ofeach defendant who is being sued. Ijthe          )
   names ofal!the defendanu cannotfit in the space above,please
   write "see attached"in the space and altach as additionalpage
   with thefull list ofnames.)



                                     COMPLAINT AND REQUEST FOR INJUNCTION
~~

   I.        The Parties to This Complaint
 ~,~~        A.        The Plaintiffs)

                       Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                       needed.
                                 Name                                    Hashim AI'Balad Muhammad
                                 Street Address                         203 Berth, Unit 24,
                                 City and County                        Wilmington, Los Angeles,                       ______
                                 State and Zip Code                     CalifOml3, 90744
                                 Telephone Number                       424-205-4329
                                 E-mail Address                         hashimmuhammad1968@gmail.com

            B.         The Defendants)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organizarion, or a corporation. For an individual defendant,
                      include the person'sjob or title (fknow»). Attach additional pages if needed.
                                                                                                                                          Page 1 of 6
        Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 2 of 10 Page ID #:2


Pro Se 2(Rev. 17J161 Comulaint and Request for IniuncNon


                    Defendant No. 1
                               Name                        Moreno Valley Code Enforcement roe   _ ___~-20     _          __
                               Job or Title(~f,~~~         Geheime Feldpolizei (Secret Field Police) _ _ _
                               Street Address              14177 Frederick Street
                               City and County              Moreno Valley, Riverside County
                               State and Zip Code          California, 92553
                               Telephone Number            951-413-3340
                               E-mail Address (fkno~vn)


                    Defendant No.2
                               Name                        City Of Moreno Valley c% Citation Processing Center Doe 1-20
                               Job or Title (f~o,~,~~      Takers
                               Street Address              PO Box 7275
                               Ciry and County             Newport Beach, Orange County
                               State and Zip Code          California, 92658
                              Telephone Number             1-800-969-6158              _                     __
                                                                                              _-_ __
                              E-mail Address (fknown)


                    Defendant No. 3
                              Name                         City Of Moreno Va11ey_ Doe 1-20
                              Job or Title (jknown)        Third Section of His Imperial Majesty's Own Chancellery.
                              Street Address               14177 Frederick Street,
                              City and County              Riverside County
                              State and Zip Code           California, 92553
                                                                               -__
                              Telephone Number             951-413-3000
                              E-mail Address (fk~,own)


                    Defendant No.4
                              Name

                              Job or Title(f~om~
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (flrnown)



                                                                                                                  Page 2 of 6
        Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 3 of 10 Page ID #:3


Pro Se 2(Rev. 17J16)Complaint and Request for Injunction

II.       Basis for Jurisdiction

          Federal courts aze courts oflimited jurisdiction (limited power). Generally, only two types of cases can be
          heazd in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
          parties. Under 28 U.S.C.§ 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal courtjurisdiction? (check all that apply)
                 ~ Federal question                               O Diversity ofcitizenship


          Fill out the paragraphs in this section that apply to this case.

          A.        If the Basis for Jurisdiction Is a Federal Question

                    List the specific federal statutes, federal treaties, and/or provisions ofthe United States Consritution that
                    are at issue in this case. ~ ~                -~--~_~--.           Q a ~ ~ n_ ~       G,; -~~      O ~'

             l..~ {'
                   'h T --r~ ,j,
                                 14 ~'k-              Ann..o. n c~— ~._ a nom. -~   ~/ ~ c~ ~ ~ —t; c~ rL.S


          B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                    1.         The Plaintiffs)

                              a.         If the plaintiff is an individual
                                         The plaintiff, (name) Hashim Muhammad (Pro Se).                      ,is a citizen of the
                                         State of(name)           California, United States.


                              b.         Ifthe plaintiff is a corporation
                                         The plaintiff, Game)                                        __       ,is incorporated
                                                                            __
                                         under the laws of the State of (►,ame)                                                      ,
                                         and has its principal place of business in the State of (name)



                              (Ifmore than one plaintiffis named in the complaint, attach an additionalpageproviding the
                              same information for each additionalplaintiff.)

                    2.        The Defendants)

                              a.        If the defendant is an individual
                                         T'he defendant, (name)                                               , is a cirizen of
                                         the State of (name)                                              . Or is a citizen of
                                         (foreign nation)



                                                                                                                          Page 3 of 6
        Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 4 of 10 Page ID #:4


Pro Se 2(Rev. 12/16)Complaint end Request for lniuoction




                               b.        Ifthe defendant is a corporation ~•Moreno Valley Code Enforcement
                                                                          2.City of Moreno Valley
                                         The defendant, (name)            3.Mv Citation Processing Center ,is incorporated under
                                         the laws ofthe State of(~a~e)      California                             ,and has its
                                         principal place of business in the State of(name)      California
                                         Or is incorporated under the laws of((oreigr norron)
                                         and has its principal place of business in(name)


                             (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                             same informationfor each additional defendanx)

                    3.        The Amount in Controversy

                              The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
                              stake—is more than $75,000, not counting interest and costs of court, because (explain):




III.     Statement of Claim

         Write a short and plain statement ofthe claim Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
         was involved and what each defendant did that caused the plaintiffharm or violated the plaintiffs rights,
         including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
         claim and write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if
         needed.

         A.        Where did the events giving rise to your claims)occur?

               Private Property located within the City of Moreno Valley California
               Code endorsement violated Hashim AI'balad Muhammads Constitutional protected
               rights under the 4th, 5th, 14th amendments
               Moreno Valley Code Enforcement where negligent when they issued citations based on
               false observations.(PLEASE READ ATTATCHMENT).
                         __       _      __
        B.         What date and approximate time did the events giving rise to your claims)occur?

                      May 2021, June 2021, July 2021




                                                                                                                       Page 4 of 6
                Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 5 of 10 Page ID #:5


       Pro Se 2(Rev. 12/16)Complaint and Request for Inj~mction


                 C.         V~lat STe tale facts uIIderlylIIg yoUl'c1a1TT1(s)? (For example: What happened ro you? Who did what?
                            Was anyone else involved? Who else saw what happened?)


Violation of Due Process Clauses and, more directly, through the Fifth Amendment, Fourteenth Amendment, unreasonable search and seizure under the 4th
Amendment. An unreasonable search and seizure is Iegaily defined as a search performed without the consent of the defendant or without a warrant.

The City Of Moreno Valley along with their code enbrcement departrnent has become the de-facto HOA and the codes are the CCRS.That are forced upon the
respective Iand owner without the opportunity of due process in the court of law.
City of Moreno Valley has become the judge jury and executioner.
Unreasonable search and seizure. Warrantless spying. No warrant needed, using unchecked municipal codes to bypass constitutional protections
Violation of innocent until proven guilty. Pay the fine then you can appeal.

It is no accident that a nation conceived in liberty and dedicated to justice for all protects property rights. Property is the foundation of every right we have.



       IV.       Irreparable Injury

                 Explain why monetary damages at a later time would not adequately compensate you for the injuries you
                 sustained, are sustaining, or will sustain as a result ofthe events described above, or why such compensation
                 could not be measured


    Violation of the Due Process Clause _The City Of Moreno Valley, has a policy you have to pay the fine first then appeal the citation. Which
    amounts to pleading guilty before you have the opportunity to defend yourself.. forced upon the respective land owner without the
    opportunity of due process in the court of law.
    City of Moreno Valley has become the judge jury and executioner. Causing ongoing emotional and finacial distress. Reoccuring fines.




       V.        Relief

                 State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
                 arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
                 the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
                 punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
                 punitive money damages.

            Fourth Amendment &Fifth
            THE COURTS NEED TO DEFINE WHAT IF ANY PROTECTIONS UNDER THE U.S. CONSTITUTION LAND OWNERS, HOME
            OWNERS HAVE. THE COURTS SHOULD USE SCRUTINY WHEN LOOKING INTO CITY ~ STATE CODES. USING THE STANDARD
            OF REASONABLENESS WHEN DETERMINING WHAT A AMERICAN CITIZEN CAN AND CANNOT DO REGARDING USE OF
            PROPERTY AND PROPERTY RIGHTS.
            A TEMPORARY INDUCTION IS SOUGHT TO PROHIBIT DEFENDANTS FROM FURTHER UNREASONBLE ACTIONS AGAINST
            PLANTIFF AND PLANTIFFS PROPERTY.$300,000 for emotional, finacial distress. 40 Acres 8~ 2 Government Mules.




                                                                                                                                                    Page 5 of 6
        Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 6 of 10 Page ID #:6


Pro Se 2(Rev. 12/16)Complaint and Request for In'unction



VI.       Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge, information,
         and belief that this complaint:(1)is not being presented for an improper purpose,such as to harass, cause
         unnecessary delay, or needlessly increase the cost of lirigation;(2)is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
         evidentiary support or, ifspecifically so identified, will likely have evidentiary support after a reasonable
         opportunity for fiuther investigation or discovery; and(4)the complaint otherwise complies with the
         requirements of Rule 11.

          A.        For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where casterelated papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                   Date ofsigning:


                   Signature of Plaintiff
                   Printed Name ofPlaintiff

         B.        For Attorneys

                   Date ofsigning:


                   Signature of Attorney
                   Printed Name of Attorney
                   Bar Number
                   Name ofLaw Firm
                   Street Address
                   State and Zip Code
                   Telephone Number
                  E-mail Address




                                                                                                                    Page 6 of 6
 Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 7 of 10 Page ID #:7

                                      ATTATCHMENT.


                                                                      the onset the property was
Hashim Muhammad along with in-laws purchased property. From
                                                                        de.
fined for so-called vegetation and rubbish, One day after receiving ti
                                                                    Muhammad has a trailer on the
Further fines where attached to the property shortly there after.
                                                                             name is blu-berry.
 property 8~ also a aluminum command tent Also his dog a Belgian who's
                                                                             g his 6 children about
 Muhammad has a garden where he grows vegetables and herbs teachin
                                                                                    most outdoor
agricultural options. During the 2020 COVID -19 outbreak and lockdown when
                                                                           Muhammad would take
 activities at parks and other recreational institutions where shut down.
                                                                                   baseball). To give
 his 6 children over to the property for recreational activities(horseshoes, toss
                                                                                  being locked
 the kids a breath of fresh air. Not to suffer under the constant confinement of
indoors.
                                                                          for his kids. Another
The property was purchased for the sole purpose of building a family home
foundation of what it means to be a Free Thinking American.
Work hard invest in your children's future. Stability.
                                                                          not receive notice
Although the current notice of citations where mailed out_ Muhammad did
until July 2021
                                                                          Because once
Therefore he was not aware of any fines and argues not prope~iy notified.
notified and aware Muhammad moved forward to deal with stations.


                                                                            has become the
So the City Of Moreno Valley along with their code enforcement department
                                                                             ive land owner
de-facto HOA and the codes are the CCRS.That are forced upon the respect
without the opportunity of due process in the court of law.
City of Moreno Valley has become the judge jury and executioner.
                                                                                  unchecked
Unreasonable search and seizure_ Warrantless spying. No warrant needed, using
municipal codes to bypass constitutional protections
Uolation of innocent until proven guilty. Pay the fine then you can appeal.

                                                                               Amendments'
 The Constitution protects property rights through the Fifth and Fourteenth
                                                                                   fion thereof, are
 All persons bom or naturalized in the United States and subject to the jurisdic
                                                                                 shall make or
 cifizens of the United States and of the State wherein they reside. No State
                                                                                        United States;
 enforce any law which shall abridge the privileges or immunities of citizens of the
                                                                                   proces  s of law; nor
 nor shall any State deprive any person of life, liberty, or properly, without due
 deny to any person within its jurisdiction the equal protection of the laws.

 Due Process Clauses and, more directly, through the Fifth Amendment's
                                                                           of what it means to
 The City of Moreno Valley has blocked 8~ obscured the basic fundamentals
                                                                            me Archirtect himself
 be a Free thinking American and the right to make choices even the Supre
                                                                                      8~ the
 has given both men and women a right to make choices. Between code enforcement
                                                                                are available to
 planning department they seem to play tag team when it comes to what options
                                                                             resear ches and
 the land owner? Example: you can't have a trailer on dirt So when a person
                                                                             comes the tag
 finds that you can pour a slab without government irrterterence permit Then




                                                     1.
Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 8 of 10 Page ID #:8




                                                                                          a
team you cannot store anything on the property. Stacked deck of cards all day long and
violation of my Civil 8~ Human rights.

Private Property
                                                                                         owner of
Municipal Codes overseeing another's private property. Deprives the Private Property
the liberty to choose and make choices without government oversight.
Consumer protection issue. No disclaimer advising ofthe fact that you really are not the owner
of the private property.
The true owner is the city or municipality that the piece of real estate sets. Because these
overlords make the final decision using draconian municipal codes to strangle the private
property owner into submission.
Cruel and unusual punishment. Attacking the finances of private property owner.

Private Property: property owned by private parties -essentially anyone or anything other than
the government. Private property may consist of real estate, buildings, objects, intellectual
properly (for example, copyrights or patents.

This is distinguished from Public Property, which is owned by the state or government or
municipality.

It is no accident that a nation conceived in liberty and dedicated to justice for all protects
property rights. Property is the foundation of every right we have, including the right to be free.
Every right claim, after all, is a claim to some thing — either a defensive claim to keep what one
is holding or an offensive claim to something someone else is holding. John Locke, the
philosophical father of the American Revolution and the inspiration for Thomas Jefferson when
he drafted the Declaration of Independence, stated the issue simply:"Lives, Liberties, and
Estates, which I call by the general Name,Property." And James Madison, the principal author
of the Constitufion, echoed thane thoughts when he wrote,"as a man is said to have a right to
his property, he may be equally said to have a property in his rights."

Much moral and legal oor~fusion would be avoided if we understood that all of our rights —all of
the things to which we are °entitled" —can be reduced to property. That would enable us to
separate genuine rights — things to which we hold title —from specious "rights" —things to
which other people hold title, which we may want for ourselves. It was the genius of the old
common law, grounded in reason and custom, that it grasped that point. And the common law
judges understood a pair of corollaries as well: property, broadly conceived, separates one
individual from another; and individuals are independent or free to the extent that they have sole
or exclusive dominion over what they hold. Indeed, Americans go to work every day to acquire
property just so they can be independent
Fourth Amendment 8~ Fifth
THE COURTS NEED TO DEFINE WHAT IF ANY PROTECTIONS UNDER THE U.S.
CONSTITUTION LAND OWNERS,HOME OWNERS HAVE.THE COURTS SHOULD USE
SCRUTINY WHEN LOOKING INTO CITY ~ STATE CODES. USING THE STANDARD OF




                                                      2.
Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 9 of 10 Page ID #:9




                                                                                  AND
REASONABLENESS WHEN DETERMINING WHATAAMERICAN CITIZEN CAN
CANNOT DO REGARDING USE OF PROPERTY AND PROPERTY RIGHTS                     .
                                                                                         make
Also what does ownership of land or a home mean? Who really owns the property. Who
the final decision?
                                                                                  levy fines
No due process rights. Yet code errForcement has the uncons~tutional authority to
without due process in the court of law.
                                                                                 castle",
The Fourth Amendment originally enforced the notion that "each man's home is his
                                                                                          s
secure from unreasonable searches and seizures of property by the government It protect
                                                                                           -frisk,
against arbitrary arrests, and is the basis of the law regarding search warrants, stop-and
safety inspections, wiretaps, and other forms of surveillance, as well as being central to many
other criminal law topics and to privacy law.

                                                                                     only of
America's Founders understood clearly that private properly is the foundation not
                                                                                   Constitution,
prosperity but of freedom itself. Thus, through the common law, state law, and the
                                                                                   of        y
they protected property rights —the rights of people to acquire, use, and dispose propert
freely. With the growth of modem government, however, those rights have been seriously
compromised. Unfortunately, the Supreme Court has yet to develop a principled, much less
                                                                                 e birth ofthe
comprehensive, theory for remedying those viola~ons. Thatfailure has led to th
                                                                                      — to correct
property rights movement in state after state. It is time now for Congress to step in
                                                                                might notice as
the federal govemmenYs own violations and to set out a standard that courts
they adjudicate complaints about state violations.

Legal Protection for Property Rights
                                                                                     enjoyed — if
It would be to no avail, however, if property, once acquired, could not be used and
                                                                                         n law
rights of acquisition, enjoyment, and disposal were not legacy protected. Thus,commo
                                                                             es of reason,
judges, charged with settling disputes between neighbors, drew on principl
                                                                              the squat rights of
efficiency, and custom to craft a law of property that by and large respected
all.
                                                                                       the right of
In a nutshell, the basic rights they recognized, beyond acquisition and disposal, were
                                                                                             or a
sole dominion —variously described as a right to exclude others, a right against Vespass;
right of quiet enjoyment, which all can exerase equally at the same time and in the same
                                                                                              s of
respect —and the right of active use, at least to the point where such use violates the right
                                                                                         and that is
others to quiet enjoyment. Just where that point is will vary with the facts, of course,
                                                                                   outlines. Given
the business of courts to determine, although legislatures can draw the broad
                                                                                the presumption of
our modem permitting regime, however, the poirrt to be noticed here is that
                                                                                         obtain a
the common law was ordinarily on the side of free use. People were not required to
                                                                                       obtain a
permit before using their property, that is, just as people today are not required to
                                                                                      use to show
 permit before speaking. Rather, the burden was on those who objected to a given
                                                                                             takes
 how it violated a right of theirs. That amounts to having to show that their neighbor's use
something they own free and clear. If they failed in that, the use could continue.
                                                                                      the property
Thus, the common law limits the right offree use only when a use encroaches an
                                                                               of that limit should
rights of others, as in the classic law of nuisance and risk. The implications
                                                                                          on.
 not go unnoticed, however, especially in the context of modem environmental protecti
                                                                                                  on
 Indeed,the belief, common today,that property rights are opposed to environmental protecti


                                                 3.
Case 5:21-cv-01204-JGB-SP Document 1 Filed 07/20/21 Page 10 of 10 Page ID #:10




 is so far from the case as to be just the opposite: the right against environmental degradafion is
 a property right. Under common law, property applied, people cannot use their property in ways
 that damage their neighbors' property —defined, again, as taking things those neighbors hold
 free and clear. Properly conceived and applied, then, property rights are self- limiting: they
 constitute a judicially crafted and enforced regulatory scheme in which rights of active use end
 when they encroach on the property rights of others.

~ Signed~t    ay Thursday 15th July 2021
~~
 Hashim AI'Balad Mu ammad




                                              4.
